DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of tocopherol for the species of radical scavenger and trioctadecylphosphite for the species of peroxide decomposer in the reply filed on 08/18/2021 is acknowledged. The traversal is on the grounds that the applicant believes that there are a reasonable amount of species to search, however the compounds have completely different chemical structures, functions and classifications and would still require various search queries to completely cover any related structures, functions and synonyms in regards to text and structures and related art etc. Therefore the requirement is still deemed proper and is made final.
Claims 1-13 and 15-16 are being examined on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment).
Sandra’s disclosure is to a composition with stabilized taste and/or odor comprising (a) [6]-paradol and (b) at least one mono- or polyunsaturated C8-C22 fatty acid or its monohydric or polyhydric C1-C18 aliphatic alcohols ester (see abstract).
Regarding claim 1, 8-10 and 16 Sandra teaches a composition with stabilized odor comprising, at least one polyunsaturated fatty acid (see claim 1) and further comprising oleic acid or linoleic acid (see 0029, 0031, 0092) and teaches that higher level of oleic acid and lower level of linoleic acid contribute to improving the oxidative stability (see 0009) and gives working examples of low oleic acid from 42%-50% (see 00174).
Sandra teaches the composition comprising the stabilizer Tinogard TT (BASF, INCI name: Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate) (see 0023), and a person having ordinary skill in the art would recognize that it is a synonym for tetrakis-(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate).
Sandra teaches the composition to include dilaurylthiodipropionate as a sun protector which also can act as an antioxidant (see 0092) and a person having ordinary skill in the art would recognize that it is a synonym for didodecyl 3,3' thiodipropionate. 
Sandra also teaches Caprylic/Capric Triglyceride being used which can also act as a stabilizer (see 0023) and gives working examples with the use in concentration at 0.3 % to 1% (see 00208 phase B and 00227 table 16).

Regarding claim 3, Sandra teaches preparations of the present invention being oil-based (see 00128, 00129 and 00137).
Regarding claim 4, Sandra teaches the preparation as an oil phase in an emulsion (see 00128 and 00129).
Regarding claim 5, Sandra teaches tocopherol as an antioxidant (see 0019 and 0023).
Regarding claim 6, Sandra teaches that the composition can comprise butyl hydroxyanisole as a sun protective antioxidant.
Regarding claim 11, Sandra teaches the composition can contain petroselinic acid (see 0029).
Sandra does not specifically teach that the amount of Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate or dilaurylthiodipropionate in the composition or linoleic acid as being in the conjugated form. 
 Wilbur’s general disclosure is a safety report on Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate in Cosmetics (see introduction).
Wilbur teaches that Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate is used as an antioxidant in cosmetic products and that products containing this component may be applied to skin (instant claim 12, BRI for used to treat skin) and come in contact with mucous membranes and can be applied several times per day or for variable periods of time and that the recommended use for this component in cosmetics is up to 0.8% (see Use, Cosmetics page 10).

Liebert teaches that dilauryl thiodipropionate is used as an antioxidant and sequestering agent in cosmetics up to 1% and that no irritation was produced in formulations containing 0.05% (see abstract).
Dermatology Times’ general disclosure is a report on a clinical study looking at the efficacy and safety of conjugated linoleic acid (CLA) treatment (see article).
Dermatology Times teaches that CLA is nonirritating and significantly improves fine lines, wrinkles and overall appearance of photodamaged periorbital skin, normally comes from sunflower oil and increases epidermal thickness and cell turnover and improved cell differentiation in the stratum corneum (see National Report, pages 1-2).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to substitute linoleic acid for conjugated linoleic acid in the invention taught by Sandra because as Dermatology Times teaches it can improve fine lines, wrinkles and overall appearance of photodamaged skin.
 It would have been obvious to reduce or increase the amount of the product which can produce oxidation to within the instant ranges of 0.01%-20% because the prior art teaches that the products which cause oxidation (the oils) when combined at higher concentrations (see tables 8, 10, 12, 14, 16) and treated with the composition can reduce/eliminate odor in cosmetics, thus lowering this component to the instant range one of ordinary skill in the art could expect with a reasonable expectation of success that the composition would be just as effective. Also this component is given in a taught example at 9% which is in the taught range of 
It would further have been obvious to use Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate also known as pentaerythritol tetrakis-(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) at up to 0.8% as Wilbur teaches this is the maximum recommended safe usage for this component in cosmetics and to also use dilauryl thiodipropionate also known as didodecyl 3,3' thiodipropionate between 0.05%-1% as Liebert teaches this use of the sequestering antioxidant is safe and nonirritating. Both of these are within the instantly taught ranges and there would be a reasonable expectation of success in creating a composition that is stable and reduces odor because the prior art teaches these components in a composition that is a stabilized odor composition. Wilbur teaches application to the skin for cosmetic treatment as discusses above and it have been obvious that there would be an effective composition and method of skin treatment which would moisturize and reduce skin wrinkles as the components within the composition and taught in the prior art teach treating these skin issues.

7 is rejected under 35 U.S.C. 103 as being unpatentable overSandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment) as applied to claims 1-6, 8-13 and 16 above, and further in view of Fink (US20100029844A1).
Sandra, Wilbur and Dermatology Times teaches all of the components of the composition however do not teach wherein the peroxide decomposer is trioctadecyl phosphite.
Fink’s general disclosure is to liquid polymeric phosphites and phosphonites as stabilizers for protecting organic material against oxidative, thermal or light-induced degradation.
Fink teaches that trioctadecyl phosphite, triphenyl phosphite and diphenylalkyl phosphites are all liquid phosphite compounds suitable for the stabilization of organic materials against oxidative, thermal or light-induced degradation (see 0076 and 0151).
Therefore a person of ordinary skill in the art at the effective filing date could turn to Fink’s disclosure to learn that trioctadecyl phosphite is a liquid polymeric phosphite which is capable of being used in the invention taught by Sandra, Wilbur and Dermatology Times as a stabilizer which would protect organic material against oxidative, thermal or light-induced degradation. There would be a reasonable expectation of success in doing so because Fink teaches these compounds as capable for stabilization of organic materials.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment) as applied to claims 1-6, 8-13 and 16 above, and further in view of Newsee (https://www.foodsweeteners.com/butylated-hydroxy-toluene-side-effects/).
Sandra, Wilbur and Dermatology Times teaches all of the components of the composition however do not teach dibutylhydroxytoluene.
Newsee’s website reports on the side effects and safety of dibutylhydroxytoluene (see article).
Newsee teaches that Butylated hydroxytoluene (BHT) E321, also known as dibutylhydroxytoluene is used as an antioxidant in food, cosmetics, pharmaceuticals and is particularly useful in preventing fats and fat containing foods from becoming rancid and is considered safe (see first 2 para., page 1).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use dibutylhydroxytoluene as the radical scavenger and with a reasonable expectation of success because as Newsee teaches this compound is used as an antioxidant in cosmetics and is particularly useful in preventing fats form becoming rancid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB A BOECKELMAN/Examiner, Art Unit 1655              

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655